DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112 rejections of claims 2, 4, 11, 12 have been withdrawn. 
Response to Arguments
Concerning claims 1-20, Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Concerning claim 20 and amended limitation of “a magnet support structure fixedly mounted to the shaft” Applicant argues that “Erdozain’s second retainer, which is coupled to a rotor is not, ipso facto, “fixedly mounted to the shaft,” in the same manner as the claimed embodiments”. Examiner respectfully disagrees. In the Erdozain reference [0029] discloses “the second retainer 116 is retained on the drive shaft 110 (i.e., cannot translate away from the first retainer 114),” ref. 116 rotates with the propeller, accordingly ref. 116 is fixedly mounted to the shaft in order to rotate with the propeller. Erozain further discloses [0019] “the propeller 112 may be attached to the motor 104 via the drive shaft 110 and a mounting surface 122 of the second retainer 116. In this manner, the orientation of the propeller 112 may depend on the orientation of the second retainer 116.”
Concerning Applicants remarks: “FIG. 3 of Applicant’s disclosure, it is shown that the claimed “bearing assembly” (FIG. 3 — item 322) is a distinct and separate structure from the stator (FIG. 3 — item 314) of the motor,” if the bearing assembly is attached to 

Concerning claims 1 and 10, as best understood, Applicant argues that “Erdozain fails to discloses that its rotor magnets or stator magnets, as discussed in detail above, are arranged in an “alternating pattern of north and south poles facing in a direction toward the bearing assembly,” as recited by independent claims 1 and 10” and “that the claimed “alternating pattern” would not allow for a half (or side) of the structure to only have a single magnetic orientation (as each half includes two opposite magnetic orientations, respectively), and thus differs from Erdozain.” In response magnets 118A and 118B of Erdozain are disclosed as one being in a N-S alignment and the other S-N [0023] “a magnetic orientation of the magnet 118A may be N-S and a magnetic orientation of the magnet 118B may be S-N”, as the device which hold the magnets rotates over a given point, the North- South pattern will be seen to alternate, from N-S to S-N until the device stops rotating. Here is where the examiner understands Erdozain to disclose the limitation of an “alternating pattern.” limitations from the specification are not read into the claims.
Claims 1 and 10 also recite the limitation addresses above for claim 20, and that response is used in these claims to address similar argument. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 rejected under 35 U.S.C. 103 as being unpatentable over Erdozain, Jr. et al (20170166304) in view of Decker et al (20060060708).
In regards to claim 1, Erdozain discloses an aircraft engine, comprising:
a motor (Fig. 1 ref. 104);
a shaft (Fig. 1 ref. 110 disclosed as drive shaft) attached to the motor and extending along a thrust axis of the motor (seen in Fig. 4, thrust axis in line with direction of thrust of propeller) ;
a bearing assembly (ref. 114) defining a first surface oriented toward the motor (seen in Fig. 4 lower surface of ref. 114 facing ref. 104), and a second surface opposite the first surface (seen in Fig. 4 top surface of ref. 114 facing opposite ref. 104),
Erdozain does not expressly disclose as taught by Decker: the bearing assembly comprising an aperture (as seen in figures, aperture in which ref. 7 and 6 are situated) to accept the shaft (ref. 6, 10); a bearing mounted to the aperture (ref. 7 disclosed as bearing for shaft, mounted to aperture, as seen in figures) and positioned to rotatably support the shaft through the aperture (ref. 7 supports ref. 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Erdozain with Decker by providing an aperture to accept a bearing and a bearing for the aperture to support the shaft in order to reduce friction between the moving shaft and stationary components as is well known in the art.
Erozain as combined further discloses:
a first plurality of rotor alignment magnets fixedly mounted in the bearing assembly (Erdozain refs. 118) and oriented such that their magnetic axes are substantially parallel to the thrust axis (Erdozain N-S orientation seen and referenced in Fig. 2), wherein the first plurality of rotor alignment magnets are mounted to provide an alternating pattern of north and south poles facing in a direction away from the motor (Erdozain alternating poles seen in Fig. 3); and
a magnet support structure (Erdozain ref. 116) fixedly mounted to the shaft in a spaced apart relation to the bearing assembly (Erdozain [0029] “the second retainer 116 is retained on the drive shaft 110 (i.e., cannot translate away from the first retainer 114),” ref. 116 rotates with the propeller, accordingly ref. 116 is fixedly mounted to the shaft in order to rotate with the propeller, ref. 116 spaced apart from ref. 114 bearing assembly), the magnet support structure including a second plurality of rotor alignment magnets (Erdozain refs. 120) mounted to provide an alternating pattern of north and south poles facing in a direction toward the bearing assembly (Erdozain alternating poles seen in Fig. 3 with orientation of magnets);
wherein the first and second plurality of rotor alignment magnets are positioned such that when the motor is disengaged, attraction between the first and second rotor alignment magnets causes the magnet support structure to rotate relative to the bearing assembly (Erdozain [0019] “the second retainer 116 may be considered a rotating retainer’) to an alignment position defined by the relative placement of the north and south poles of the rotor alignment magnets (Erdozain [0020] “114 and the second retainer 116 may function to align the propeller 112 in a predetermined orientation”, [0022] “the alignment structure 108 may function to align the propeller 112 in a predetermined orientation’).

In regards to claim 2, Erdozain as combined discloses the aircraft engine of claim 1, wherein the alignment position is a position in which a thrust rotor mounted to the shaft is oriented substantially parallel to the longitudinal axis of the aircraft (Erdozain [0020] “the propeller...when aligned in the predetermined orientation, is substantially parallel to a direction of airflow’, vehicle seen in Fig. 12).

In regards to claim 3, Erdozain as combined discloses the aircraft engine of claim 1, wherein the alignment position is a position in which a thrust rotor mounted to the shaft is oriented substantially parallel to the direction of the apparent wind of the aircraft when the aircraft is in motion (Erdozain [0020] “the propeller...when aligned in the predetermined orientation, is substantially parallel to a direction of airflow’, vehicle seen in Fig. 12).

In regards to claim 4, Erdozain as combined discloses the aircraft engine of claim 1, but does not expressly disclose: wherein the alignment position is a position in which a thrust rotor mounted to the shaft is oriented within +/- 5° of the longitudinal axis of the aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the alignment position in which a thrust rotor mounted to the shaft oriented within +/- 5° of the longitudinal axis of the aircraft in order to optimize flight of the vehicle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 5, Erdozain as combined discloses the aircraft engine of claim 1, further comprising a thrust rotor (Erdozain ref. 112), wherein the shaft (Erdozain ref. 110) comprises a first portion extending from the motor and supporting the thrust rotor (Erdozain Fig. 1 motor ref. 110 extends from ref. 104 to ref. 112), and a second portion extending from the motor and supporting the magnet support structure (Erdozain Fig. 1 motor ref. 110 extends from ref. 104 to ref. 114, the first and second portions are concurrent, [0018] “a drive shaft 110 that extends through the motor 104”).

In regards to claim 6, Erdozain as combined discloses the aircraft engine of claim 5, wherein the first and second portions of the shaft comprise a single shaft extending from at least the thrust rotor to at least the magnet support structure (Erdozain [0018] discloses single shaft).

In regards to claim 7, Erdozain as combined discloses the aircraft engine of claim 5, but does not expressly disclose: wherein the first and second portions of the shaft comprise separate sections of the shaft, each mechanically coupled directly or indirectly to the motor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and second portions of the shaft as separate sections of the shaft, each mechanically coupled directly or indirectly to the motor in order to provide a breakable safety link, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

In regards to claim 8, Erdozain as combined discloses the aircraft engine of claim 1, wherein the motor is an electric motor (Erdozain [0018]) or an internal combustion engine.

In regards to claim 9, Erdozain as combined discloses the aircraft engine of claim 1, wherein the bearing assembly further comprises a plurality of mounting points to fixedly mount the motor to an aircraft support structure (Erdozain mounting points seen in Fig. 1 at connection of ref. 114 and ref. 106).

In regards to claim 10, Erdozain discloses an unmanned aircraft, comprising:
a forward propulsion system comprising a forward thrust engine (seen in Fig. 12, ref. 1210a); a vertical propulsion system comprising a vertical thrust engine ([0049] “lift motor systems 1208A-1208D”); a shaft attached to the vertical thrust engine and extending along a thrust axis of the vertical thrust engine (ref. 110, [0047] discloses UAV uses same alignment devices for both vertical and horizontal propulsion motors, accordingly shafts are mirrored for each motor);
a thrust rotor fixedly attached to the shaft (ref. 112);
a bearing assembly (ref. 114) defining a first surface oriented toward the vertical thrust engine (vertical trust engine of Fig. 12 comprises motor seen in Fig. 4 which comprises a surface of ref. 114 facing ref. 104, seen in Fig. 4), and a second surface opposite the first surface (seen in Fig. 4 that surface of ref. 114 facing opposite ref. 104),
Erdozain does not expressly disclose as taught by Decker: the bearing assembly comprising: an aperture to accept the shaft (seen in figures, aperture in which ref. 7 situated); a bearing mounted to the aperture (ref. 7) and positioned to rotatably support the shaft through the aperture (ref. 7 supports ref. 10); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Erdozain with Decker by providing an aperture top accept a bearing and a bearing for the aperture to support the shaft in order to reduce friction between the moving shaft and stationary components as is well known in the art.
Erdozain as combined further discloses:
a first plurality of rotor alignment magnets fixedly mounted in the bearing assembly (Erdozain refs. 118) and oriented such that their magnetic axes are substantially parallel to the thrust axis (Erdozain N-S orientation seen in Fig. 2), wherein the first plurality of rotor alignment magnets are mounted to provide an alternating pattern of north and south poles facing in a direction away from the vertical thrust engine (Erdozain alternating poles of magnets seen in Fig. 3);
 a magnet support structure fixedly mounted to the shaft in a spaced apart relation to the bearing assembly (Erdozain ref. 116), the magnet support structure including a second plurality of rotor alignment magnets (Erdozain ref. 118) mounted to provide an alternating pattern of north and south poles facing in a direction toward the bearing assembly (Erdozain alternating poles seen in Fig. 3 with orientation of magnets);

wherein the first and second plurality of rotor alignment magnets are positioned such that when the vertical thrust engine is disengaged, attraction between the first and second rotor alignment magnets causes the magnet support structure to rotate relative to the bearing assembly to an alignment position defined by the relative placement of the north and south poles of the rotor alignment magnets (detailed in rejection of claim 1, Erdozain [0022] “the alignment structure 108 may function to align the propeller 112 in a predetermined orientation’, the alignment structure of Erdozain used in both vertical and horizontal motors).

In regards to claim 11, as best understood, Erozain as combined discloses the aircraft engine of claim 10, wherein the alignment position is a position in which a thrust rotor is oriented substantially parallel to the longitudinal axis of the aircraft (Erdozain [0020] “the propeller...when aligned in the predetermined orientation, is substantially parallel to a direction of airflow’, vehicle/forward direction of vehicle seen in Fig. 12).

In regards to claim 12, Erozain as combined discloses the aircraft of claim 10, wherein the alignment position is a position in which the thrust rotor is oriented substantially parallel to the direction of the apparent wind of the aircraft when the aircraft is in motion (Erdozain [0020] “the propeller...when aligned in the predetermined orientation, is substantially parallel to a direction of airflow’).

In regards to claim 13, Erdozain as combined discloses the aircraft of claim 10, but does not expressly disclose: wherein the alignment position is a position in which the thrust rotor is oriented within +/- 5° of the longitudinal axis of the aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the alignment position in which a thrust rotor mounted to the shaft oriented within +/- 5° of the longitudinal axis of the aircraft in order to optimize flight of the vehicle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 14, Erdozain as combined discloses the aircraft of claim 10, wherein the shaft comprises a first portion extending from the vertical thrust engine and supporting the thrust rotor (Erdozain Fig. 1 motor ref. 110 extends from ref. 104 to ref. 112), and a second portion extending from the vertical thrust engine and supporting the magnet support structure (Erdozain Fig. 1 motor ref. 110 extends from ref. 104 to ref. 114, the first and second portions are concurrent).

In regards to claim 15, Erdozain discloses the aircraft of claim 14, wherein the first and second portions of the shaft comprise a single shaft extending from at least the thrust rotor to at least the magnet support structure (Erdozain [0018] discloses single shaft).

In regards to claim 16, Erdozain as combined discloses the aircraft of claim 14, but does not expressly disclose: wherein the first and second portions of the shaft comprise separate sections of the shaft, each mechanically coupled directly or indirectly to the motor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and second portions of the shaft as separate sections of the shaft, each mechanically coupled directly or indirectly to the motor in order to provide a breakable safety link, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

In regards to claim 17, Erdozain as combined discloses the aircraft of claim 10, wherein the vertical thrust engine is an electric motor (Erdozain [0018]) or an internal combustion engine.

In regards to claim 18, Erdozain as combined discloses the aircraft of claim 10, wherein the bearing assembly further comprises a plurality of mounting points to

Application/Control Number: 16/705,922 Page 12 Art Unit: 3642 fixedly mount the vertical thrust engine to an aircraft support structure (Erdozain mounting points seen in Fig. 1 at connection of ref. 114 and ref. 106).

In regards to claim 19, Erdozain as combined the aircraft of claim 10, wherein the aircraft comprises a hybrid multirotor unmanned aircraft (Erdozain Fig. 12 discloses hybrid aircraft comprising vertical and horizontal thrusters).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Erdozain.
In regards to claim 20, Erdozain discloses an aircraft ([0017] “unmanned aerial vehicle (UAV)”), comprising:
a forward propulsion system comprising a forward thrust engine (Fig. 12 ref. 1210) and a first rotor coupled to the forward thrust engine (seen in Fig. 12 for ref. 1210);

a vertical propulsion system comprising a vertical thrust engine (ref. 1208);
a shaft coupled to the vertical thrust engine (ref. 110) and extending along a thrust axis of the vertical thrust engine (ref. 110 runs from ref, 112 to ref. 104, which extends along a thrust axis of engine);
and a second rotor fixedly mounted to a first end of the shaft distal to the vertical thrust engine (seen in Fig. 12 for ref. 1208);
a bearing assembly (ref. 114) including mounting structures (mounting points seen in Fig. 1 at connection between ref. 114 and ref. 106) to fixedly mount the vertical thrust engine to a support structure of the aircraft ([0018] “The mounting housing 106 may be configured to attach the propeller alignment device 102 and the motor 104 to a frame of an aerial vehicle”), the bearing assembly including a first plurality of rotor alignment magnets (Erdozain refs. 118);
a magnet support structure (Erdozain ref. 116)  fixedly mounted to the shaft in a spaced apart relation to the bearing assembly (Erdozain [0029] “the second retainer 116 is retained on the drive shaft 110 (i.e., cannot translate away from the first retainer 114),” ref. 116 rotates with the propeller, accordingly ref. 116 is fixedly mounted to the shaft in order to rotate with the propeller, ref. 116 spaced apart from ref. 114 bearing assembly), the magnet support structure including a second plurality of rotor alignment magnets (Erdozain refs. 120);
wherein the first and second plurality of rotor alignment magnets are positioned such that when the vertical thrust engine is disengaged, attraction between the first and second rotor alignment magnets causes the magnet support structure to rotate relative to the bearing assembly (Erdozain [0019] “the second retainer 116 may be considered a rotating retainer”) to an alignment position defined by the relative placement of north and south poles of the first and second plurality of rotor alignment magnets (Erdozain [0020] “114 and the second retainer 116 may function to align the propeller 112 in a predetermined orientation’, [0022] “the alignment structure 108 may function to align the propeller 112 in a predetermined orientation’).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642